Title: From John Adams to United States Senate, 12 May 1800
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States May 12 1800.

I nominate Israel Ludlow of the North Western territory to be register of the land office at Cincinnati.
James Findlay of the said territory to be receiver of public monies for lands of the United States at Cincinnati.
Thomas Worthington of the territory to be register of the land office at Chilocothe
Samuel Findley of the territory to be receiver of public monies for lands of the United States at Chilocothe.
Peregrine Foster of the territory to be register of the land office at Marietta
Elijah Backus of the territory to be receiver of public monies for lands of the United States at Marietta.
David Hoge of Pensylvania to be Register of the land office at Steubenville
Zaccheus Biggs of Virginia to be receiver of public monies for lands of the United States at Steubenville.

John Adams